Order entered December 30, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00585-CV

                          IN THE INTEREST OF S.B.H., A CHILD

                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-10-13791

                                           ORDER
         Before the Court is appellee’s December 23, 2014, unopposed motion for substitution of

counsel. We GRANT the motion and DIRECT the Clerk of the Court to remove David R.

Weiner and Thomas A. Greenwald as counsel for appellee and to substitute Chad Baruch in their

place.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE